Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 News The Great Atlantic & Pacific Tea Company, Inc. 2 Paragon Drive Montvale, NJ 07645 Investor contact: William J. Moss Vice President, Treasurer (201) 571-4019 Press contact: Richard P. De Santa Senior Director, Communications (201) 571-4495 A&P ANNOUNCES MERGER FINANCING UPDATE; CLOSING EXPECTED IN DECEMBER MONTVALE, NJ  November 5, 2007  The Great Atlantic & Pacific Tea Company, Inc. (A&P, NYSE Symbol: GAP) announced today an update regarding the expected sources of financing for its previously announced acquisition of Pathmark Stores, Inc. (Pathmark, NASDAQ Symbol: PTMK) (the Merger). A&P and Pathmark have circulated to their stockholders a joint proxy statement prospectus dated October 9, 2007 (the Proxy Statement) with respect to their respective special stockholder meetings scheduled for November 8, 2007. As previously disclosed, A&P has a commitment from a group of lenders to provide a $615 million secured revolving credit facility (the ABL Facility) and a $780 million bridge credit facility (the Bridge Facility). This commitment remains in full force and effect. However, in order to minimize the amount of indebtedness at closing, lower A&Ps post-Merger interest expense and allow A&P to consummate the Merger at the earliest possible date following satisfaction of all conditions contained in the Merger Agreement, A&P intends to sell all of its 11.7 million shares of Metro Inc. (Metro) prior to the closing of the Merger. Assuming that the Metro shares are sold prior to November 30, 2007, A&P expects to use the proceeds, together with borrowings under a reduced Bridge Facility and a portion of its increased $675 million ABL Facility to finance the Merger. Based upon the closing price of the Metro shares on the Toronto Stock
